Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a composite electrode material, classified in H01M4/134.
II. Claims 10-20, drawn to a method of making a composite negative electrode material, classified in H01M4/0471.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a materially different process such as one where a slurry is made of the components and the intermetallic component is deposited onto the particles using an immersion and lower temperature. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, or/and the inventions require a different field of search (e.g., searching .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Colleen Shovlin on 03/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocaru (US 2016/0118650) in view of Burshtain et al. (US 2017/0294643).
	Regarding claim 1, Cojocaru teaches silicon-based particulate component (P15-17) includes a plurality of core-shell structures, with each core-shell structure including: a silicon core (P16), an intermetallic layer overlying the core (P18). 
Burshtain, in a similar field of endeavor related to improving active materials including lithium and intermetallic compounds, teaches forming a shell on an active material core, such as a graphitic carbon shell, and also a carbon-based or polymer matrix improve structural and mechanical properties of the electrode material (P105. 109. 112-118. 183-184). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the silicon-based particulate components of Cojocaru have a graphite shell and be embedded in a carbon-based matrix component, as taught by Burshtain, to improve structural and mechanical properties. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 2, modified Cojocaru in view of Burshtain teaches that the matrix should comprise the active material, or silicon-based particulate in a weight range of 50% to 95% 
Regarding claim 3, modified Cojocaru in view of Burshtain teaches that the core-shell structures should be homogeneously, or evenly distributed in the matrix for better mechanical handling of expansion and contraction stresses during lithiation and de-lithiation (P114-117). 
Regarding claim 4, modified Cojocaru teaches the silicon core can be almost entirely pure silicon (P22; claim 8) and therefore will have a weight greater than 99% silicon. 
Regarding claim 6, modified Cojocaru in view of Burshtain teaches in each core-shell structure, the intermetallic layer is disposed between the silicon core and the graphitic shell (P15-17; Cojocaru and P105. 109. 112-118. 183-184; Burshtain). 
Regarding claim 7, modified Cojocaru in view of Burshtain teaches the shell may be crystalline graphitic compound, or graphite (P101. 149. 179-181).  
Regarding claim 9, modified Cojocaru in view of Burshtain is silent in teaching the carbon-based matrix comprises discrete particles or regions or crystalline graphite and therefore the carbon-based matrix does not include discrete particles or regions of crystalline graphite. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cojocaru in view of Burshtain as applied to at least claim 1 and further in view of Lee et al. (US 2013/0143124).
Regarding claim 5, modified Cojocaru teaches the intermetallic layer comprises at least nickel (P17. 28). When the battery is heated, a metal silicide will inherently form in light of the teachings of the instant disclosure. Furthermore, Lee in a similar field of endeavor related electrode active material, teaches using nickel in the form of a silicide as a shell for a silicon core to prevent the silicon from degrading during charging (P30). 
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cojocaru in view of Burshtain as applied to at least claim 1 and further in view of Morita et al. (US 2006/0068287A1). 
	Regarding claim 8, modified Cojocaru in view of Burshtain teaches the carbon-based matrix component is formed using a polymeric material (P113-119). 
	Modified Cojocaru in view of Burshtain is silent in teaching the carbon-based matrix component comprises an amorphous hard carbon; however, Morita, in a similar field of endeavor related to silicon-based electrode materials (P15-16) teaches a carbonaceous matrix. 
	Morita teaches the carbon-based matrix used to embed silicon particles is also formed of a polymer (P39-40). Morita teaches using hard amorphous carbon is preferred because it does not suffer from volume change upon absorption and desorption of lithium (P30). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the carbon-based matrix of modified . 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kyung Do et al. (KR 101280546 B1) in view of Bendimerad et al. (US 2017/0117538). 
Regarding claim 1, Kyung Do teaches a composite electrode material comprising:a silicon-based particulate component wherein the silicon-based particulate component includes a plurality of core-shell structures, with each core-shell structure including: a silicon core (P36), an intermetallic layer, or buffer layer of TiO2 (P32) overlying the core (P29), and a graphitic shell surrounding the silicon core and the intermetallic layer (P29. 38). 
Kyung Do is silent in teaching the silicon based particulate component is embedded in a carbon-based matrix component (although it is noted that a plurality of the particles will form a carbon matrix); however, Bendimerad, in a similar field of endeavor related to composite electrode active material, teaches having silicon/carbon composites in a carbon matrix (P29-32). 
Bendimerad teaches having the active material in a carbon-based matric improves electrical conductivity and chemical stability while reducing mechanical strain (P29-31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the silicon-based particulate component of Kyung Do embedded in a carbon-based matrix component, as taught by Bendimerad, to be a known way to improve conductivity and reduce strain. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirose et al. (US 2008/0145752) teaches a silicon-based particulate, or anode active material component includes a plurality of core-shell structures, with each core-shell structure including: a silicon core and an intermetallic layer, or an intermetallic coating layer (P10-11)
Morita et al. (US 2006/0068287A1) teaches it is well known to have silicon composite particles with graphite shells within an amorphous hard carbon matrix to ensure electroconductivity, good cycling, improved charging (P16. 25-27)
Put et al. (US 2015/0325839) teaches a composite electrode material comprising:  a carbon-based matrix component, or carbon based (C-based) lithium-ion conductive material forming a matrix (P43. 46); and a silicon-based particulate component embedded in the carbon-based matrix component. 
Cho et al. (US 2019/0221882) teaches a silicon core-based alloy anode with the alloy part using nickel or iron and a carbonized layer at least partially surrounding the core.  
Lee et al. (US 20050233213) teaches a silicon core with a metallic alloy and a carbonaceous shell hard amorphous matrix and graphitic shell. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729     

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729